FILED
                            NOT FOR PUBLICATION                             JUN 17 2010

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SHAHIN SHAHLAPOUR-ANISI,                         No. 06-70286

              Petitioner,                        Agency No. A024-733-410

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney
General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 8, 2010
                              Pasadena, California

Before:       KOZINSKI, Chief Judge, RAWLINSON, Circuit Judge, and
              MARBLEY, District Judge.**

       The IJ found numerous inconsistencies in Shahlapour-Anisi’s oral testimony

that “go to the heart of [her] asylum claim,” Singh v. Ashcroft, 301 F.3d 1109,

1111 (9th Cir. 2002) (quoting Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Algenon L. Marbley, United States District Judge for
the Southern District of Ohio, sitting by designation.
                                                                                    page 2

2001)), and “provide adequate support for the IJ’s negative credibility finding,”

Kasnecovic v. Gonzalez, 400 F.3d 812, 815 (9th Cir. 2005). We therefore “defer

to the IJ’s . . . findings and uphold the denial of asylum relief.” Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

       We also deny Shahlapour-Anisi’s application for withholding of removal

because “[a] failure to satisfy the lower standard of proof required to establish

eligibility for asylum . . . necessarily results in a failure to demonstrate eligibility

for withholding of deportation.” Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th

Cir. 2000).

       Finally, we reject Shahlapour-Anisi’s contention that the IJ violated her due

process rights by admitting and relying on the March 5, 1987 Order to Show Cause

because there is a presumption of regularity in the delivery of documents by a

government official. See Kohli v. Gonzales, 473 F.3d 1061, 1067–68 (9th Cir.

2007). Shahlapour-Anisi’s equivocal testimony that she didn’t recall whether she

was served with the Order to Show Cause fails to overcome this presumption.


       DENIED.